Title: From George Washington to Colonel George Baylor, 1 May 1778
From: Washington, George
To: Baylor, George


                    
                        Dear Sir
                        Head Quarters Valley Forge ⟨1st May⟩ 1778
                    
                    I am favd with yours of the 5th of last month. I have not the least doubt but your time and attention have been both fully applied to the Business upon which you were sent, and in which, I hope you will have the desired success.
                    I wrote to Colo. Bland about ten days ago, and directed him to send forward the Horses and Recruits in squads, as they could be got ready; those men who have not had the small pox may be sent on and innoculated with their Regiments. I repeat this to you, lest you should not have been informed of it by Colo. Bland.
                    By a letter from Colo. Moylan a few days ago, I find that his Regiment and Sheldons will want Arms—Swords and pistols in particular, and as they are not to be obtained to the Northward, I beg you will engage all that you possibly can from Hunter.
                    I approve of your employing Officers to purchase Horses &ca in preference to the common dealers in that way, and as you seem to think that Capt. Lewis can be particularly useful to you, I shall send him back to Virginia.
                    Capt. Lewis informs me that you have been appointing Cornets to your Regiment, upon a presumption, I suppose, that the plan for augmenting the Cavalry is actually adopted—You must remember, that this was only a recommendation of the Committee, but whether Congress have confirmed it, I do not yet know. If any young Gentlemen apply for admission into your Regiment, I would have you take an account of them, but make no absolute promise of a Commission. As I am not clear that the powers, formerly vested in me by Congress to appoint Officers, have not expired, I would not myself undertake to fill up the Vacancies, and therefore I desire that you may not proceed further.
                    If there is a vacant Cornecy in your Regt I should wish it reserved for Mr Peregrine Fitzhugh, son of Colo. Fitzhugh of Patuxent in Maryland, a young Gentlemen strongly recommended to me by his father. He is now here, but will go over to Major Clough and receive proper instructions from him, to fit him for command. Should your Regiment be full, be pleased to speak to Colo. Bland and desire him to reserve a Cornecy for Mr Fitzhugh. I am Dear Sir Yr most obt Servt
                    
                        Go: Washington
                    
                